Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15 and 18 directed to a method non-elected without traverse.  Accordingly, claims 10-15 and 18 have been cancelled.
Notice of Allowability
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Jacquel USPA_201801554932_A1, discloses all the limitations of the independent claim except for the claimed 2 to 5 mol% of a diol moiety from diethylene glycol and remainder of a diol moiety derived from ethylene glycol.  Applicants’ arguments presented in the Remarks filed on 4/20/22 on pages 7-9 were found to be persuasive in that the applied art of record does not disclose or suggest this and rather teaches away from it. As such, it cannot be said that the other claimed features of haze and melting points would inherently be found in Jacquel. Further review of prior art in general did not lead to anything suggesting it would be either inherently found or obvious to modify these limitations to it within the overall context of the claimed invention. The closest prior art references have been listed in the previously filed PTO-892 forms. For these reasons, claims 1, 3, 4, 6-9, 16, and 17 are allowed.  
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 7, 2022